Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“the first lens having an acute contact angle with the upper surface of the glass substrate and … wherein an entirety of the first lens is formed integrally, and wherein the first lens includes: Page 2 of 16Serial No. 17/060,215Atty. Docket No. 285/1191_00 Amendment dated June 21, 2022a first region in a center and protruding convexly relative to the upper surface of the glass substrate, and a second region at a periphery of the first region and being concave relative to the upper surface of the glass substrate, the second region contacting the upper surface of the glass substrate at the acute contact angle, and the first region and the second region being made from a same material” (claim 1);
“a first lens respectively covering each of the plurality of light emitting diode chips and contacting the upper surface of the circuit board at an acute contact angle,…and a plurality of second lenses overlapping at least one region of the first lens and in contact with the upper surface of the circuit board” (claim 11); nor
“wherein the first lens includes: a first region in a center and protruding convexly relative to the upper surface of the circuit board, and a second region at a periphery of the first region and being concave relative to the upper surface of the circuit board, the second region contacting the upper surface of the circuit board at the acute contact angle, and the first region and the second region being made from a same material and having a same viscosity” (claim 17).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899